DETAILED ACTION
	This office action is in response to the communication filed on April 22, 2022. Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10 at this time appear to be statutory under 101. Claim 1 is a system with the required hardware of a telematics device, a sensor device, and a remote device, which are hardware devices according to Figure 1 of applicant’s drawings.

Response to Arguments
	Applicant's arguments filed on April 22, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant in Pages 9-10 of the Remarks argues that Khasis does not teach or even suggest the features "an asset management system coupled with a first asset an asset sensor associated with a second asset", Burtner does not teach or suggest “receiving asset data, related to a first asset, from a telematics system that is communicatively connected to the first asset and receiving sensor device data, related to a second asset, from a sensor that is associated with the second asset”, and Poling does not teach or suggest “a remote device configured to correlate asset data with the sensor data based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data”, as disclosed in independent claim 1 and similarly in independent claims 11 and 17.

Applicant further argues that there was no teaching, suggestions, or motivation to combine and modify the cited references to produce the claimed invention.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

Khasis in Paragraphs 2 and 9 discloses an asset management system.
Khasis in Paragraphs 81, 82, 90, and 93 discloses the system constructing telematics data corresponding to assets, asset timeline, and asset route, including sensor data, and correlating the data in time, which is a telematics system.
Khasis in Paragraphs 57-62 and in Figure 6 discloses an asset computing device receiving and collecting asset data for assets, asset system also includes various sensors to collect sensor data, which is first and second assets and first and second sensors.
Khasis in Paragraphs 57-62 and in Figure 6 discloses a data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receiving asset data and sensor data from asset computing devices and sensor devices, sensor devices receiving and collecting sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data, which is “an asset management system coupled with a first asset an asset sensor associated with a second asset” and “receiving asset data, related to a first asset, from a telematics system that is communicatively connected to the first asset and receiving sensor device data, related to a second asset, from a sensor that is associated with the second asset”.

Khasis discloses receiving telematics/asset data and sensor data by an asset management system where data includes location and time data, however, Khasis does not explicitly disclose:

“a remote device configured to correlate asset data with the sensor data based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data”.

Burtner in Paragraph 7 discloses a remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associating it with the asset, receive position of asset, receive information associated with asset over a set period of time and in Paragraph 38 discloses sensors mounted and installed on assets, which is a remote device receiving asset and sensor data including location and time data.
Burtner in Paragraphs 9 and 10 discloses correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions and in Paragraph 38 discloses sensors mounted and installed on assets, which is the device configured to correlate asset data with sensor data.
Burtner in Paragraphs 56, 57, and 70 discloses comparing asset data with sensor data over a time period for verification, compare asset location with destination, compare planned and followed route, and in Paragraph 88 discloses comparing sensor readings from asset with criteria, which is comparison of asset and sensor data including time and location data.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Khasis and Burtner, to have combined Khasis and Burtner. The motivation to combine Khasis with Burtner would be for remote asset monitoring using tracking and sensor monitoring.

Khasis discloses telematics device coupled to an asset and sensor devices associated with asset and Burtner discloses sensor devices mounted to one or more assets or sensor device mounted on a second asset, however, Khasis and Burtner do not explicitly disclose:

a telematics device coupled to a first asset and a sensor device mounted to a second asset.

Poling in Paragraphs 576-578 discloses asset physically coupled with telematics device and in Paragraphs 122, 427, and 590 discloses reporting source can be coupled with or independent from an asset coupled with the telematics device, reporting source provides information to asset management system independently of any information provided by telematics device to asset management system, reporting sources include asset mountable devices for a plurality of assets, sensor information received from reporting source from sensors mounted on asset, which is reporting source mounted in an asset independent from the asset coupled with the telematics device, which is a telematics device coupled to a first asset and a sensor device mounted to a second asset.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Khasis, Burtner, and Poling, to have combined Khasis, Burtner, and Poling. The motivation to combine Khasis, Burtner, and Poling would be to manage assets by receiving asset information from telematics device and one or more reporting sources

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US Pub 2017/0262786) in view of Burtner (US Pub 2016/0238406) and in further view of Poling (US Pub 2011/0282631).

With respect to claim 1, Khasis discloses an asset management system, the system comprising:
a telematics device communicatively coupled to a first asset, wherein the telematics device is configured to receive asset data related to the first asset, asset location data related to the first asset, and asset time data related to the first asset (Khasis: Paragraphs 81, 82, 90, and 93 – constructing telematics data corresponding to assets, asset timeline, and asset route, include sensor data, correlated in time; Paragraphs 57-62 and Figure 6 – asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Figure 6);
a sensor device mounted to a second asset and configured to receive sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset (Khasis: Paragraphs 57-62 and Figure 6 – sensor devices receive and collect sensor and asset data; Figure 6); here Khasis discloses receiving sensor data, but does not explicitly disclose a sensor device mounted to a second asset and receiving sensor location data and sensor time data, however, the Poling and Burtner references disclose the features, as discussed below); and
a remote device communicatively coupled to the telematics device and the sensor device, wherein the remote device is configured to receive the asset data, the asset location data, the asset time data from the telematics device, wherein the remote device is configured to receive the sensor data, the sensor location data, and the sensor time data from the sensor device independent from the telematics device, and wherein the remote device is configured to correlate the asset data with the sensor data based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data (Khasis: Paragraphs 57-62 and Figure 6 – data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receive asset data and sensor data from asset computing devices and sensor devices, sensor devices receives and collects sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Figure 6; here Khasis discloses a device receiving asset data from a telematics device and receiving sensor data from sensor device that is independent from the telematics device, but does not explicitly disclose a remote device configured to receive sensor data, sensor location data, and sensor time data and wherein the remote device is configured to correlate the asset data with the sensor data based on the asset location data, the asset time data, the sensor location data, and the sensor time data, however, the Burtner reference discloses the features, as discussed below).
Khasis discloses receiving telematics/asset data and sensor data by a data processing system, however, Khasis does not explicitly disclose:
a sensor device mounted to a second asset and configured to receive sensor location data related to the second asset, and sensor time data related to the second asset;
a remote device configured to receive the sensor data, the sensor location data, and the sensor time data, and wherein the remote device is configured to correlate the asset data with the sensor data based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data;
The Burtner reference discloses a sensor device mounted to a second asset and configured to receive sensor location data related to the second asset, and sensor time data related to the second asset, and a remote device configured to receive the sensor data, the sensor location data, and the sensor time data, and wherein the remote device is configured to correlate the asset data with the sensor data based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associating it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 38 – sensors mounted and installed on assets; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis and Burtner, to have combined Khasis and Burtner. The motivation to combine Khasis with Burtner would be for remote asset monitoring using tracking and sensor monitoring (Burtner: Paragraph 3).
Khasis discloses telematics device coupled to an asset and sensor devices associated with asset and Burtner discloses sensor devices mounted to one or more assets or sensor device mounted on a second asset, however, Khasis and Burtner do not explicitly disclose:
a telematics device coupled to a first asset and a sensor device mounted to a second asset;
The Poling reference discloses a telematics device coupled to a first asset and a sensor device mounted to a second asset (Poling: Paragraphs 576-578 – asset physically coupled with telematics device; Paragraphs 122, 427, and 590 – reporting source can be coupled with or independent from an asset coupled with the telematics device, reporting source provides information to asset management system independently of any information provided by telematics device to asset management system, reporting sources include asset mountable devices for a plurality of assets, sensor information received from reporting source from sensors mounted on asset, which is reporting source mounted in an asset independent from the asset coupled with the telematics device) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis, Burtner, and Poling, to have combined Khasis, Burtner, and Poling. The motivation to combine Khasis, Burtner, and Poling would be to manage assets by receiving asset information from telematics device and one or more reporting sources (Poling: Abstract and Paragraph 27).

With respect to claim 2, Khasis in view of Burtner and in further view of Poling discloses the system of claim 1, wherein the remote device is configured to compare the asset location data with the sensor location data, and wherein the remote device is further configured to compare the asset time data with the sensor time data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 3, Khasis in view of Burtner and in further view of Poling discloses the system of claim 2, wherein the remote device is configured to verify the asset data based on the comparison of the asset location data with the sensor location data, and the comparison of the asset time data with the sensor time data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route).

With respect to claim 4, Khasis in view of Burtner and in further view of Poling discloses the system of claim 2, wherein the remote device is configured to verify the sensor data based on the comparison of the asset location data with the sensor location data, and the comparison of the asset time data with the sensor time data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route).

With respect to claim 5, Khasis in view of Burtner and in further view of Poling discloses the system of claim 1, wherein the remote device is configured to reconcile the asset data with the sensor data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 6, Khasis in view of Burtner and in further view of Poling discloses the system of claim 1, wherein the remote device is configured to reconcile the sensor data with the asset data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 7, Khasis in view of Burtner and in further view of Poling discloses the system of claim 1, wherein the asset data is representative of at least one of: asset body controller data, asset engine control unit history, asset air supply pressure, asset fuel consumption, asset trip information, asset speed, asset cruise control status, asset manual operation mode status, asset autonomous operation mode status, asset engine cooling fan drive status, asset wheel speed, asset service indication, asset transmission control unit history, asset body control unit history, asset driver door status indicator, asset passenger door indicator, asset engine oil level, asset engine oil pressure, asset engine idle operation, asset turbocharger status, asset air start pressure, asset steering wheel angle, an asset accelerometer, asset pitch, asset yaw data, asset travel distance, asset idle shutdown, asset engine hours, asset engine revolutions per minute, asset operation hours, asset direction heading, asset weight, asset cruise control speed setting, asset engine temperature, asset power takeoff information, asset fuel economy, asset tire condition, asset ambient conditions, asset inlet air condition, asset exhaust condition, asset electrical power condition, asset transmission fluid level, asset transmission fluid pressure, asset brake information, asset engine coolant level, asset engine coolant pressure, asset odometer reading, asset identification number, asset crankcase pressure, asset barometric pressure, asset interior temperature, asset air inlet temperature, road surface temperature, asset particulate trap inlet pressure, asset boost pressure, asset intake manifold temperature, asset air inlet pressure, asset air filter differential pressure, asset exhaust gas temperature, asset coolant filter differential pressure, asset instantaneous fuel economy, asset average fuel economy, asset fuel temperature, asset turbo oil temperature, asset total fuel use, asset trip fuel use, asset injector metering rail pressure, asset injection control pressure, asset percent fan speed, asset engine-percent torque demand, asset actual engine-percent torque, asset accelerator position, asset percent load at current speed, asset brake position, asset clutch position, or asset water in fuel (Khasis: Paragraphs 62, 70 – receive user data including tracking data, interaction data, position and orientation data, motion data, location data, and user input data, user data based on data from sensors, sensor includes accelerometer sensor and/or gyroscope sensor that helps determine a position, location, and/or orientation of the user, access asset data, user data, and/or route data, asset data can include navigation data, location data, orientation data, motion data, velocity data, direction data, acceleration data, yaw data, steering data, brake data, throttle data, transmission gear data; Burtner: Paragraphs 7 and 8 – one or more sensors installed on an asset, remote central computing device receives data from sensors, processes the data, associates it with a date/time, and stores the data, sensor such as temperature sensor).

With respect to claim 8, Khasis in view of Burtner and in further view of Poling discloses the system as in claim 1, wherein the asset time data is representative of at least one of: an asset time zone, an asset time of day, an asset day of a calendar year, or an asset calendar year, and wherein the sensor time data is representative of at least one of: a sensor time zone, a sensor time of day, a sensor day of a calendar year, or a sensor calendar year (Burtner: Paragraph 7 – sensors installed on asset to be tracked, receive data from sensors and associated with date/time of generation, time-period data summary detailing information associated with asset position over a set period of time; Paragraphs 9, 38, and 53 – sensor recording asset location, GPS position, geographic location; Figure 11).

With respect to claim 9, Khasis in view of Burtner and in further view of Poling discloses the system as in claim 1, wherein the asset location data is representative of at least one of: an asset geographic location, an asset longitudinal location, an asset latitudinal location, or an asset elevation location, and wherein the sensor location data is representative of at least one of: a sensor geographic location, a sensor longitudinal location, a sensor latitudinal location, or a sensor elevation location (Burtner: Paragraph 7 – sensors installed on asset to be tracked, receive data from sensors and associated with date/time of generation, time-period data summary detailing information associated with asset position over a set period of time; Paragraphs 9, 38, and 53 – sensor recording asset location, GPS position, geographic location; Figure 11).

With respect to claim 10, Khasis in view of Burtner and in further view of Poling discloses the system as in claim 1, wherein the sensor device includes at least one of: a processor, a memory, a communication interface, an antenna, a digital image sensor, a video camera, a door position sensor, a fuel level sensor, a temperature sensor, a temperature control unit status sensor, a humidity sensor, a humidity control unit status sensor, a moisture sensor, a moisture control unit status sensor, a pressure sensor, a pressure control unit status sensor, a light detection and ranging (LIDAR) sensor, a radar sensor, an ultra-sonic sensor, a weight sensor, a distance sensor, an occupancy sensor, a length sensor, an occupancy sensor, or a light sensor (Burtner: Paragraphs 7 and 8 – one or more sensors installed on an asset, remote central computing device receives data from sensors, processes the data, associates it with a date/time, and stores the data, sensor such as temperature sensor).

With respect to claim 11, Khasis discloses a computer-implemented method of managing an asset, the method comprising:
receiving, at a processor of a telematics device, telematics device data in response to the processor of the telematics device executing a telematics device data receiving module, wherein the telematics device data is representative of: asset data related to a first asset, asset location data related to the first asset, and asset time data related to the first asset, wherein the telematics device is communicatively coupled to the first asset (Khasis: Paragraphs 81, 82, 90, and 93 – constructing telematics data corresponding to assets, asset timeline, and asset route, include sensor data, correlated in time; Paragraphs 57-62 and Figure 6 – asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor);
receiving, at a processor of a sensor device, sensor device data in response to the processor of the sensor device executing a sensor device data receiving module, wherein the sensor device is associated with a second asset, wherein the sensor device data is representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset (Khasis: Paragraphs 57-62 and Figure 6 – sensor devices receive and collect sensor and asset data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses receiving sensor device data, but does not explicitly disclose the sensor device is associated with a second asset and the sensor device data representative of: sensor data, sensor location data, and sensor time data, however, the Poling and Burtner references disclose the features, as discussed below);
receiving, at a processor of a remote device, the telematics device data from the telematics device in response to the processor of the remote device executing a remote device telematics data receiving module, wherein the remote device is communicatively coupled to the telematics device (Khasis: Paragraphs 57-62 and Figure 6 – data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receive asset data and sensor data from asset computing devices and sensor devices, sensor devices receives and collects sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses a device communicatively coupled to a telematics device receiving telematics data, but does not explicitly disclose a remote device, however, the Burtner reference discloses the feature, as discussed below);
receiving, at the processor of the remote device, the sensor device data from the sensor device, in response to the processor of the remote device executing a remote device sensor data receiving module, wherein the remote device is communicatively coupled to the sensor device, and wherein the sensor device data is independent from the telematics device data (Khasis: Paragraphs 57-62 and Figure 6 – data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receive asset data and sensor data from asset computing devices and sensor devices, sensor devices receives and collects sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses a device communicatively coupled to a sensor device receiving sensor data, but does not explicitly disclose a remote device, however, the Burtner reference discloses the feature, as discussed below);
Khasis discloses receiving at a processor of a data processing system telematics/asset data and sensor data, however, Khasis does not explicitly disclose:
wherein the sensor device data is representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset;
receiving at a remote device; and correlating, using the remote device, the asset data with the sensor data, based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data, in response to the remote device executing a data correlation module.
The Burtner reference discloses a sensor device data representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset, receiving at a remote device, and correlating, using the remote device, asset data with sensor data, a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data, in response to the remote device executing a data correlation module (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis and Burtner, to have combined Khasis and Burtner. The motivation to combine Khasis with Burtner would be for remote asset monitoring using tracking and sensor monitoring 
(Burtner: Paragraph 3).
Khasis discloses telematics device coupled to an asset and sensor devices associated with asset and Burtner discloses sensor devices mounted to one or more assets or sensor device mounted on a second asset, however, Khasis and Burtner do not explicitly disclose:
telematics device coupled to a first asset and a sensor that is associated with a second asset;
The Poling reference discloses a telematics device coupled to a first asset and a sensor that is associated with a second asset (Poling: Paragraphs 576-578 – asset physically coupled with telematics device; Paragraphs 122, 427, and 590 – reporting source can be coupled with or independent from an asset coupled with the telematics device, reporting source provides information to asset management system independently of any information provided by telematics device to asset management system, reporting sources include asset mountable devices for a plurality of assets, sensor information received from reporting source from sensors mounted on asset, which is reporting source mounted in an asset independent from the asset coupled with the telematics device) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis, Burtner, and Poling, to have combined Khasis, Burtner, and Poling. The motivation to combine Khasis, Burtner, and Poling would be to manage assets by receiving asset information from telematics device and one or more reporting sources (Poling: Abstract and Paragraph 27).

With respect to claim 12, Khasis in view of Burtner and in further view of Poling discloses the method of claim 11, further comprising:
comparing, using the processor of the remote device, the asset data and the sensor data in response to the processor of the remote device executing a data comparison module (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 13, Khasis in view of Burtner and in further view of Poling discloses the method of claim 12, further comprising:
verifying, using the processor of the remote device, the asset data, based on the comparison of the asset data with the sensor data, in response to the processor of the remote device executing a data verification module (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 14, Khasis in view of Burtner and in further view of Poling discloses the method of claim 12, further comprising:
verifying, using the processor of the remote device, the sensor data, based on the comparison of the asset data with the sensor data, in response to the processor of the remote device executing a data verification module (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 15, Khasis in view of Burtner and in further view of Poling discloses the method of claim 11, further comprising:
reconciling, using the processor of the remote device, the asset data with the sensor data in response to the processor of the remote device executing a data reconciliation module (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 16, Khasis in view of Burtner and in further view of Poling discloses the method of claim 11, further comprising:
reconciling, using the processor of the remote device, the sensor data with the asset data in response to the processor of the remote device executing a data reconciliation module (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 17, Khasis discloses a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor, causes the processor to manage an asset, the computer-readable medium comprising:
a telematics device data receiving module that, when executed by a processor of a telematics device, causes the processor of the telematics device to receive telematics device data from a communicatively coupled first asset, wherein the telematics device data is representative of: asset data related to the first asset, asset location data related to the first asset, and asset time data related to the first asset (Khasis: Paragraphs 81, 82, 90, and 93 – constructing telematics data corresponding to assets, asset timeline, and asset route, include sensor data, correlated in time; Paragraphs 57-62 and Figure 6 – asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor);
a sensor device data receiving module that, when executed by a processor of a sensor device, causes the processor of the sensor device to receive sensor device data from a sensor that is associated with a second asset, wherein the sensor device data is representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset (Khasis: Paragraphs 57-62 and Figure 6 – sensor devices receive and collect sensor and asset data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses a device communicatively coupled to a sensor device receiving sensor data, but does not explicitly disclose a sensor that is associated with a second asset and the sensor device data representative of: sensor data, sensor location data, and sensor time data, however, the Poling and Burtner references disclose the features, as discussed below);
a remote device telematics data receiving module that, when executed by a processor of a remote device, causes the processor of the remote device to receive telematics device data from the telematics device, wherein the remote device is communicatively coupled to the telematics device (Khasis: Paragraphs 57-62 and Figure 6 – data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receive asset data and sensor data from asset computing devices and sensor devices, sensor devices receives and collects sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses a device communicatively coupled to a telematics device receiving telematics data, but does not explicitly disclose a remote device, however, the Burtner reference discloses the feature, as discussed below);
a remote device sensor data receiving module that, when executed by the processor of the remote device, causes the processor of the remote device to receive the sensor device data from the sensor device, wherein the remote device is communicatively coupled to the sensor device, and wherein the sensor device data is independent from the telematics device data (Khasis: Paragraphs 57-62 and Figure 6 – data processing system communicatively coupled with asset/telematics devices and sensor/VR devices, receive asset data and sensor data from asset computing devices and sensor devices, sensor devices receives and collects sensor and asset data, asset computing device receives and collects asset data for assets, asset system also includes various sensors to collect sensor data; Paragraph 51 and 57 and Figure 6 - processor; here Khasis discloses a device communicatively coupled to a sensor device receiving sensor data, but does not explicitly disclose a remote device, however, the Burtner reference discloses the feature, as discussed below);
Khasis discloses receiving by a processor of a data processing system telematics/asset data and sensor data, however, Khasis does not explicitly disclose:
wherein the sensor device data is representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset;
a remote device to receive; and a data correlation module that, when executed by the remote device, causes the remote device to correlate the asset data with the sensor data, based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data to generate correlated data.
The Burtner reference discloses sensor device data is representative of: sensor data related to the second asset, sensor location data related to the second asset, and sensor time data related to the second asset, a remote device to receive and a data correlation module that, when executed by the remote device, causes the remote device to correlate the asset data with the sensor data, based on a comparison of the asset location data with the sensor location data, and a comparison of the sensor time data with the asset time data to generate correlated data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria); 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis and Burtner, to have combined Khasis and Burtner. The motivation to combine Khasis with Burtner would be for remote asset monitoring using tracking and sensor monitoring 
(Burtner: Paragraph 3).
Khasis discloses telematics device coupled to an asset and sensor devices associated with asset and Burtner discloses sensor devices mounted to one or more assets or sensor device mounted on a second asset, however, Khasis and Burtner do not explicitly disclose:
a telematics device coupled first asset and a sensor that is associated with a second asset;
The Poling reference discloses a telematics device coupled first asset and a sensor that is associated with a second asset (Poling: Paragraphs 576-578 – asset physically coupled with telematics device; Paragraphs 122, 427, and 590 – reporting source can be coupled with or independent from an asset coupled with the telematics device, reporting source provides information to asset management system independently of any information provided by telematics device to asset management system, reporting sources include asset mountable devices for a plurality of assets, sensor information received from reporting source from sensors mounted on asset, which is reporting source mounted in an asset independent from the asset coupled with the telematics device) .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Khasis, Burtner, and Poling, to have combined Khasis, Burtner, and Poling. The motivation to combine Khasis, Burtner, and Poling would be to manage assets by receiving asset information from telematics device and one or more reporting sources (Poling: Abstract and Paragraph 27).

With respect to claim 18, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 17, further comprising:
a data comparison module that, when executed by the processor of the remote device, causes the processor of the remote device to compare the asset data and the sensor data (Burtner: Paragraph 7 – remote central computer configured to receive data from sensors, process the data, associated it with date/time of generation, and store the data, receive asset information and associated it with the asset, receive position of asset, receive information associated with asset over a set period of time; Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 19, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 18, further comprising:
a data verification module that, when executed by the processor of the remote device, causes the processor of the remote device to verify the asset data, based on the comparison of the asset data with the sensor data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 20, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 18, further comprising:
a data verification module that, when executed by the processor of the remote device, causes the processor of the remote device to verify the sensor data, based on the comparison of the asset data with the sensor data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action; Paragraphs 56 and 57 – compare asset data with sensor data for verification, compare asset location with destination, compare planned and followed route; Paragraph 88 – compare sensor readings from asset with criteria).

With respect to claim 21, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 17, further comprising:
a data reconciliation module that, when executed by the processor of the remote device, causes the processor of the remote device to reconcile the asset data with the sensor data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 22, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 17, further comprising:
a data reconciliation module that, when executed by the processor of the remote device, causes the processor of the remote device to reconcile the sensor data with the asset data (Burtner: Paragraphs 9 and 10 – correlating asset information with sensor information to determine anomalies, and generate notifications and instructions to take actions; Paragraph 54 – alert notifying user of anomalies, as well as recommend course of action).

With respect to claim 23, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 17, further comprising:
a data transmission module that, when executed by the processor of the remote device, causes the processor of the remote device to transmit at least one of: the telematics device data, the sensor device data, or the correlated data, to a processor of a backend device (Khasis: Paragraphs 9 and 13 – detecting asset activity and deviations; Paragraphs 16 and 94 – backend server with control utility permitting an administrator to modify user interface of a user to personalize for the user, or to customize business or fleet operational goals, accommodate user assigned to monitor and manage asset fleet; Paragraph 51, 57, and 60 – server can be a remote data processing system server such as a computer with memory and processor; Burtner: Paragraph 7 – transmit requested data to remote user computer devices; Paragraphs 43, 46, and 56 – receive data to and from back-end platform, user viewing events such as anomalies).

With respect to claim 24, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 23, further comprising:
an event definition module that, when executed by the processor of the backend device, causes the processor of the backend device to generate a defined event based on a user input (Khasis: Paragraphs 16 and 94 – backend server with control utility permitting an administrator to modify user interface of a user to personalize for the user, or to customize business or fleet operational goals, accommodate user assigned to monitor and manage asset fleet; Paragraph 51, 57, and 60 – server can be a remote data processing system server such as a computer with memory and processor; Burtner: Paragraphs 43, 46, and 56 - receive data to and from back-end platform).

With respect to claim 25, Khasis in view of Burtner and in further view of Poling discloses the computer-readable medium of claim 24, further comprising:
an event detection module that, when executed by the processor of the backend device, causes the processor of the backend device to detect an event based on a comparison of the defined event with at least one of: the telematics device data, the sensor device data, or the correlated data (Khasis: Paragraphs 9 and 13 – detecting asset activity and deviations; Paragraphs 16 and 94 – backend server with control utility permitting an administrator to modify user interface of a user to personalize for the user, or to customize business or fleet operational goals, accommodate user assigned to monitor and manage asset fleet; Paragraph 51, 57, and 60 – server can be a remote data processing system server such as a computer with memory and processor; Burtner: Paragraphs 43, 46, and 56 – receive data to and from back-end platform, user viewing events such as anomalies).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
August 10, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164